Exhibit 10.8

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of July 27,
2011, by and among Carrols Restaurant Group, Inc., a Delaware corporation (the
“Company”), Jefferies Capital Partners IV L.P., a Delaware limited partnership
(“Jefferies Capital Partners IV”), Jefferies Employee Partners IV LLC, a
Delaware limited liability company (“Jefferies Employee Partners”) and JCP
Partners IV LLC, a Delaware limited liability company (together with Jefferies
Capital Partners IV and Jefferies Employee Partners, “Jefferies Capital
Partners”).

RECITALS

A. Jefferies Capital Partners owns 6,559,739 shares of Common Stock of the
Company. Of such shares, 3,279,870 (the “Subject Shares”), representing
approximately 15% of the issued and outstanding shares of Common Stock, shall
initially be subject to this Agreement.

B. The Company is contemplating the spin-off (the “Spin-Off”) of certain of its
operations, as more fully described in the Preliminary Offering Memorandum
relating to the issuance of senior secured second lien notes of Fiesta
Restaurant Group, Inc. The Spin-Off will be effected by the distribution to the
holders of the Common Stock of shares of common stock (the “Fiesta Common
Stock”) of Fiesta Restaurant Group, Inc.

C. Each of the parties hereto desires to enter into this Agreement to set forth
their agreements and understandings with respect to how the Subject Shares will
be voted while they are subject to this Agreement.

AGREEMENT

In consideration of the foregoing and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “Affiliate” with respect to a particular person means a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the particular person, but as
used with respect to Jefferies Capital Partners shall be deemed to exclude the
Company and its subsidiaries and as used with respect to the Company and its
subsidiaries shall be deemed to exclude Jefferies Capital Partners.

(b) “Common Stock” means the common stock, $0.01 par value per share, of the
Company.



--------------------------------------------------------------------------------

(c) “Derivative Securities” means securities convertible into or exercisable or
exchangeable for Common Stock or Fiesta Common Stock, as the case may be.

(d) “Fiesta Common Stock” has the meaning set forth in Recital A hereof.

(e) “Fiesta Percentage” means at any time, 15% of the outstanding Fiesta Common
Stock at such time, treating as outstanding Fiesta Common Stock issuable upon
the conversion, exercise or exchange of Derivative Securities held by Jefferies
Capital Partners and its Affiliates.

(f) “Operative Percentage” means, at any time, 15% of the outstanding Common
Stock of the Company at such time, treating as outstanding, Common Stock
issuable upon conversion, exercise or exchange of Derivative Securities held by
Jefferies Capital Partners.

(g) “Spin-Off” has the meaning set forth in Recital A hereof.

(h) “Spin-Off Effective Date” means the date on which the Spin-Off shall occur.

(i) “Subject Shares” has the meaning set forth in Recital A hereof.

ARTICLE II

VOTING; INDEPENDENCE

SECTION 2.1. VOTING ON PARTICULAR MATTERS. Jefferies Capital Partners hereby
agrees at all times on and after the Spin-Off Effective Date to vote, or cause
to be voted, all of the Subject Shares, or give consent in lieu thereof, as
follows:

(a) if the matter concerned is a proposed merger, consolidation, reorganization,
dissolution or similar transaction of the Company, or a proposed sale or
disposition of all or substantially all of the assets or business of the Company
(in each case requiring the vote of the shareholders of the Company pursuant to
the General Corporation Law of the State of Delaware or otherwise), in the sole
and absolute discretion of Jefferies Capital Partners; and

(b) for all other matters, in the same proportions as the shares of Common Stock
voted on such matters, or as to which consent shall have been given in lieu of
such vote, by the holders of Common Stock other than Jefferies Capital Partners,
taken as a whole.

SECTION 2.2. MERGER, ETC. If the Company is merged into or consolidated with
another entity, or if it should sell or otherwise dispose of all or
substantially all of its assets or business to another entity, the term
“Company” for all purposes of this Agreement shall be taken to apply to such
other entity, and any capital stock (which, if such entity is not a corporation,
shall be deemed to mean the similar equity interests of such entity) having
general voting power of such corporation received by Jefferies Capital Partners
on account of the Subject Shares held by it immediately prior to the time of
such merger, consolidation, sale or disposition shall be deemed to be Subject
Shares subject to all of the terms and conditions of this

 

2



--------------------------------------------------------------------------------

Agreement. In case the Common Stock of the Company shall be reclassified, any
capital stock having general voting power of the Company received by Jefferies
Capital Partners on account of the Subject Shares held by it immediately prior
to the time of such reclassification shall be deemed to be Subject Shares
subject to all of the terms and conditions of this Agreement.

ARTICLE III

TRANSFERS

SECTION 3.1. TRANSFERS TO THIRD PARTIES. Jefferies Capital Partners may sell,
transfer or otherwise dispose of any of the Subject Shares or Derivative
Securities of the Company referred to in Article IV hereof to any third party
and, upon such disposition, such Subject Shares, or the shares of Common Stock
issuable upon the conversion, exercise or exchange of such Derivative
Securities, as the case may be, shall cease, subject to Section 3.2, to be
Subject Shares. Notwithstanding the foregoing, if Jefferies Capital Partners
should grant a security interest in any Subject Shares or Derivative Securities
of the Company, the securities subject to the security interest shall continue
to be Subject Shares or Derivative Securities, as applicable, subject to all of
the terms and conditions of this Agreement, except to the extent that the power
to vote such securities as contemplated by Article II above shall not be
exercisable by Jefferies Capital Partners.

SECTION 3.2. TRANSFERS AMONG AFFILIATES. Jefferies Capital Partners may at any
time transfer all or any portion of the Subject Shares within Jefferies Capital
Partners or to any Affiliate of Jefferies Capital Partners; provided that, as a
condition to any such transfer to an Affiliate of Jefferies Capital Partners
that does not already hold an interest in Subject Shares, such Affiliate shall
execute and deliver to the Company a written instrument reasonably satisfactory
to the Company agreeing to be bound by the terms and conditions of this
Agreement.

ARTICLE IV

STOCK DIVIDENDS AND DISTRIBUTIONS; STOCK ACQUISITIONS

In the event that Jefferies Capital Partners shall receive, as a dividend or
other distribution upon any Subject Shares, any shares of Common Stock or
Derivative Securities of the Company, the shares of Common Stock issuable or
issued upon such dividend or distribution or upon the conversion, exercise or
exchange of such Derivative Securities shall be deemed to be Subject Shares
subject to the terms and conditions of this Agreement.

In the event that Jefferies Capital Partners should acquire additional shares of
Common Stock or Derivative Securities otherwise than as a dividend or
distribution as referred to in the preceding paragraph, such additional shares,
or shares issuable upon the conversion, exercise or exchange of such Derivative
Securities, as the case may be, shall be deemed to be Subject Shares to the
extent necessary to prevent the percentage of outstanding shares of Common Stock
held by Jefferies Capital Partners that are not Subject Shares from exceeding
the Operative Percentage.

 

3



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION

This Agreement shall terminate at the option of Jefferies Capital Partners
exercisable by notice to the Company in accordance with Section 6.3 if the
Spin-Off Effective Date does not occur on or prior to December 31, 2012. This
Agreement shall automatically terminate upon the earlier of (a) a sale, transfer
or other disposition by Jefferies Capital Partners (in one or a series of
transactions) of all of the Subject Shares in accordance with Section 3.1, or
(b) the percentage ownership of Common Stock held by Jefferies Capital Partners
falling below the Operative Percentage or (c) the percentage ownership of Fiesta
Common Stock held by Jefferies Capital Partners falling below the Fiesta
Percentage.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1. SUCCESSORS. This Agreement shall bind and inure to the benefit of
the parties hereto and each of their successors and permitted assigns.
Notwithstanding any provision of this Agreement to the contrary, the provisions
of this Agreement shall not be binding on any transferee or purchaser of Subject
Shares or Derivative Securities from Jefferies Capital Partners (other than a
person who is an Affiliate of Jefferies Capital Partners).

SECTION 6.2. AMENDMENTS AND WAIVERS. No amendment, modification, supplement,
termination, consent or waiver of any provision of this Agreement, nor consent
to any departure herefrom, shall in any event be effective unless the same is in
writing and is signed by the party against whom enforcement of the same is
sought. Any waiver of any provision of this Agreement and any consent to any
departure from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which given. No
failure or delay by any party hereto in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any other right, power or privilege under this Agreement
preclude any other or further exercise thereof, or the exercise of any other
right, power or privilege.

SECTION 6.3. NOTICES. All notices, consents, requests, demands and other
communications hereunder shall be in writing, and shall be deemed to have been
duly given or made: (i) when delivered in person; (ii) three (3) days after
deposited in the United States mail, first class postage prepaid; (iii) in the
case of overnight courier services, one (1) business day after delivery to the
overnight courier service with payment provided; (iv) in the case of fax, when
sent, verification received or (v) when sent by email (with confirmation); in
each case addressed as follows, or in the case of any addressee, to such other
address as may be designated by such addressee in accordance with this
Section 6.4:

 

4



--------------------------------------------------------------------------------

if to the Company:

Carrols Restaurant Group, Inc.

968 James Street

Syracuse, New York 13203

Attention: Joseph A. Zirkman

Fax: (315) 475-9616

Email: jzirkman@carrols.com

with a copy (which shall not constitute notice) to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Attention: Wayne A. Wald, Esq.

Fax: (212) 894-5508

Email: wayne.wald@kattenlaw.com

if to Jefferies Capital Partners:

Jefferies Capital Partners IV L.P.

Jefferies Employee Partners IV LLC

JCP Partners IV LLC

520 Madison Avenue, 10th Floor

New York, New York 10022

Attention: Brian P. Friedman

Fax: (212) 284-1717

Email: bfriedman@jefferies.com

with copies (which shall not constitute notice) to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention: Melvin Epstein, Esq.

Fax: (212) 806-7864

Email: mepstein@stroock.com

SECTION 6.4. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to conflicts of laws principles. Each of the parties
hereto hereby (i) irrevocably and unconditionally submits to the exclusive
jurisdiction of the courts of the State of New York located in The Borough of
Manhattan, or the United States District Court for the Southern District of New
York over any suit, action or proceeding arising out of or relating to this
Agreement, (ii) agrees that service of any process, summons, notice or document
by U.S. registered mail addressed to such party shall be effective service of
process for any action, suit or proceeding brought against such party in any
such court, (iii) irrevocably and unconditionally waives any objection to the
laying of venue of any such suit, action or

 

5



--------------------------------------------------------------------------------

proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum,
(iv) agrees that a final judgment in any such suit, action or proceeding brought
in any such court shall be conclusive and binding upon such party and may be
enforced in any other courts to whose jurisdiction such party is or may become
subject, by suit upon such judgment or in any other manner provided by law and
(v) expressly agrees herein to waive any right to have any issue relating to
this Agreement determined by a jury trial. Subsection (v) of this Section 6.4 is
a material inducement for each of the parties hereto to enter into this
Agreement.

SECTION 6.5. EFFECT OF HEADINGS. The section headings herein are for convenience
only and shall not affect the construction or interpretation of this Agreement.

SECTION 6.6. ENTIRE AGREEMENT. This Agreement contains the entire agreement
between the parties hereto regarding the subject matter hereof and thereof, and
supersedes all prior agreements, representations, warranties, statements,
promises, information, arrangements and understandings, whether oral or written,
express or implied, with respect to the subject matter hereof and thereof.

SECTION 6.7. SEVERABILITY. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, then a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, void or unenforceable provision and the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby.

SECTION 6.8. COUNTERPARTS. This Agreement may be executed in counterparts, each
of which shall be deemed an original of the party executing it, but all of which
together shall constitute one and the same instrument, and shall become
effective when one or more such counterparts have been signed and delivered,
including via facsimile, by each of the parties.

SECTION 6.9. FURTHER ASSURANCES. Each of the parties to this Agreement shall
execute any and all further documents, agreements and instruments, and take all
such further actions (including the fling and recording of any other documents),
which may be required under any applicable law, or which any other party hereto
may reasonably request, to give effect to the intents and purposes of this
Agreement.

SECTION 6.10. MANNER OF VOTING. The voting by Jefferies Capital Partners, or
giving of consent in lieu thereof, of the Subject Shares pursuant to this
Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applicable law. For the avoidance of doubt, voting by
Jefferies Capital Partners, or giving of consent in lieu thereof, of the Subject
Shares pursuant to this Agreement need not make explicit reference to the terms
of this Agreement.

SECTION 6.11. IRREVOCABLE PROXY AND POWER OF ATTORNEY. Jefferies Capital
Partners hereby appoints as the proxy of Jefferies Capital Partners, and hereby

 

6



--------------------------------------------------------------------------------

grants a power of attorney to, the President of the Company, with full power of
substitution, with respect to the matters set forth in Section 2.1(b), and
hereby authorizes the President of the Company to represent and to vote, if and
only if Jefferies Capital Partners attempts to vote (whether by proxy, in person
or by written consent), in a manner which is inconsistent with Section 2.1(b),
any or all of the Subject Shares. The proxy and power of attorney granted
pursuant to the immediately preceding sentence is given in consideration of the
agreements and covenants of the parties hereto in connection with the
transactions contemplated by this Agreement and, as such, is coupled with an
interest and shall be irrevocable unless and until this Agreement terminates
pursuant to Article V or is amended in accordance with Section 6.3. Jefferies
Capital Partners hereby revokes any and all previous proxies or powers of
attorney with respect to the Subject Shares and shall not hereafter, unless and
until this Agreement terminates pursuant to Article V or is amended in
accordance with Section 6.3, purport to grant any other proxy or power of
attorney with respect to any of the Subject Shares, deposit any of the Subject
Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Subject Shares, in each case, with respect to any of the
matters set forth herein.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

CARROLS RESTAURANT GROUP, INC. By:  

/s/ Joseph Zirkman

Name:   Joseph Zirkman Title:   Vice President

JEFFERIES CAPITAL PARTNERS IV L.P.,

JEFFERIES EMPLOYEE PARTNERS IV LLC,

JCP PARTNERS IV LLC

By:  

Jefferies Capital Partners IV LLC, as Manager

By:  

/s/ Brian P. Friedman

Name:   Brian P. Friedman Title:   Managing Member

[Signature Page to Voting Agreement]